COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 MIGUEL ALBA,                                                     No. 08-18-00191-CR
                                                 §
                          APPELLANT,                                 Appeal from the
                                                 §
 V.                                                                 41st District Court
                                                 §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                 §
                            APPELLEE.                              (TC# 20160D02412)
                                                 §

                                 MEMORANDUM OPINION

       Appellant, Miguel Alba, has filed a motion to dismiss his appeal pursuant to Rule 42.2.

This rule permits an appellate court to dismiss a criminal appeal on the appellant's motion at any

time before the court’s decision. TEX.R.APP.P. 42.2(a). Finding that Appellant's motion complies

with the requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



February 7, 2019
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)